Citation Nr: 0031519	
Decision Date: 12/04/00    Archive Date: 12/12/00

DOCKET NO.  94-37 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses resulting from a private hospitalization on 
April 6, 1992.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to 
February 1946.  He died in April 1992, and the appellant is 
his widow.  This case comes to the Board of Veterans' Appeals 
(Board) from August 1992 and January 1993 decisions of the 
Medical Administration Service (MAS) of the VA Medical Center 
(VAMC) in East Orange, New Jersey, which denied payment for 
unauthorized medical expenses resulting from a private 
hospitalization on April 6, 1992.  The case was sent to the 
Board by the RO in Newark.


REMAND

The appellant is the veteran's widow.  Correspondence from 
the MAS concerning the appellant's instant claim, to include 
letters dated in November 1992 and February 1993 notifying 
her of the denial of payment for unauthorized medical 
expenses resulting from the veteran's private hospitalization 
on April 6, 1992, were mailed to the estate of the veteran in 
care of the appellant.  Nevertheless, it is unclear whether 
she is a proper claimant, that is, whether she represents her 
deceased husband's estate or whether she personally paid the 
private medical expenses in issue.  Pursuant to 38 C.F.R. § 
17.123 (formerly 38 C.F.R. § 17.82), a claim for payment or 
reimbursement of services not previously authorized may be 
filed by the veteran who received the services (or his/her 
guardian), by the health care provider of said services, or 
by a person, other than the veteran, who paid for the 
services.  

Notwithstanding the correspondence mailed to the estate of 
the veteran in care of the appellant, there is no legal 
documentation or copy of an instrument on file which 
designates the surviving spouse as the personal 
representative of the veteran's estate.  Moreover, 
documentation that the appellant paid for the private medical 
services in question is also not of record.  The file shows 
that in 1992 and 1993 claims for payment of cost of 
unauthorized medical service (VAF 10-583) furnished on April 
6, 1992 were submitted to the MAS by University of Medicine & 
Dentistry, University Surgical Associates, and University 
Physician Associates (all such claims were denied).  For 
these reasons, the Board will not assume that the appellant 
is a proper claimant to be seeking reimbursement or payment 
for the private hospitalization costs described above.  38 
C.F.R. § 17.123.  Prior to further Board review, the MAS 
should determine whether the appellant represents the 
veteran's estate or whether she personally paid for the 
private medical expenses in issue.  

The Board also notes that in June 1993 the VAMC received the 
appellant's appointment of a veterans service organization as 
her representative (VAF 21-22) in favor of the Disabled 
American Veterans (such form was signed by the appellant but 
not dated).  In that same month, this representative on 
behalf of the appellant filed a Notice of Disagreement in 
regard to the present claim.  However, a copy of the 
Statement of the Case was not mailed to the representative, 
and the representative has not had the opportunity to 
complete a VA Form 646 in support of the appeal.  To ensure 
full compliance with due process requirements, the Board 
finds that the appellant's representative should be given an 
opportunity to complete such.  38 C.F.R. §§ 3.103, 19.30.

Finally, the Board notes that in the Statement of the Case 
the MAS referred to the August 1992 decision, which initially 
denied payment for unauthorized medical expenses resulting 
from the veteran's private hospitalization on April 6, 1992.  
However, a copy of such decision is not on file and should be 
associated with the claims folder.  

In view of the foregoing, the case is remanded for the 
following action:

1.  The appellant's representative, 
Disabled American Veterans, should be 
furnished with a copy of the original 
Statement of the Case, and should be 
permitted to present argument on the 
appellant's behalf.

2.  The MAS should obtain, for 
association with the claims folder, a 
copy of its August 1992 decision which 
denied payment for unauthorized medical 
expenses resulting from the veteran's 
private hospitalization on April 6, 1992.

3.  The MAS should determine if the 
appellant is a proper claimant for the 
purpose of requesting payment for 
unauthorized medical expenses  (see 
38 C.F.R. § 17.123).  In this regard, the 
MAS should ascertain if the appellant 
legally represents the veteran's estate; 
if so, she should be requested to provide 
documentation to that effect.  
Alternatively, if the appellant paid the 
medical expenses incurred during the 
April 6, 1992 hospitalization in 
question, she should provide 
documentation of such.  The MAS should 
clearly indicate for the record whether 
or not the appellant (the veteran's 
widow) is recognized as a proper claimant 
for the purpose of requesting payment for 
unauthorized medical expenses.  

4.  Thereafter, the MAS of the VAMC 
should review the claim.  If the claim 
remains denied, the appellant and her 
representative should be issued a 
Supplemental Statement of the Case, and 
given an opportunity to respond, before 
the case is returned to the Board.  The 
RO should specifically ask the 
appellant's authorized representative, 
Disabled American Veterans, to prepare 
and submit VA Form 646.  The case should 
then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



